Order filed June 27, 2018




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-17-00906-CV
                                  ____________

MEGADRILL SERVICES LIMITED; MD NIGERIA L.L.C.; DEPTHWIZE
       NIGERIA LIMITED; AND ROBERT P. DUNN, Appellant

                                       V.

                        TOM BRIGHOUSE, Appellee


                    On Appeal from the 61st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-88243

                                  ORDER

      The clerk’s record was filed November 21, 2017. Our review has determined
that a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain Findings of Fact and Conclusions of Law,
signed on November 28, 2017.
       The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before July 3, 2018, containing Findings of Fact and Conclusions of
Law, signed on November 28, 2017.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM